In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00229-CR


                          MARCOS JUSTIN MARTINEZ, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 181st District Court
                                       Randall County, Texas
                   Trial Court No. 24,520-B, Honorable John B. Board, Presiding

                                      November 19 , 2019

                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       In 2014, appellant, Marcos Justin Martinez, pleaded guilty, with an agreed

recommendation from the State, to the offense of aggravated assault with a deadly

weapon.1 In accordance with appellant’s plea agreement with the State, the trial court

found sufficient evidence to find appellant guilty, but deferred making a finding regarding

appellant’s guilt and placed appellant on community supervision for a period of seven




       1   See TEX. PENAL CODE ANN. § 22.02 (West 2019).
years. See TEX. CODE CRIM. PROC. ANN. art. 42A.101 (West 2018). In 2018, the State

filed a motion to proceed with adjudication of appellant’s guilt.


       At the hearing, appellant pleaded true to each of the alleged violations of the terms

of his community supervision. The trial court found the alleged violations true, adjudicated

appellant guilty, and sentenced appellant to twenty years’ confinement. Appellant timely

filed a notice of appeal. In this appeal, counsel for appellant has filed an Anders2 brief in

support of a motion to withdraw. We grant counsel’s motion, reform the judgment, and

affirm as modified.


       Counsel has certified that she has conducted a conscientious examination of the

record and, in her opinion, the record reflects no reversible error upon which an appeal

can be predicated. Id. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), counsel has discussed why, under the controlling authorities, there are no

reversible errors in the trial court’s judgment. In a letter to appellant, counsel notified him

of her motion to withdraw; provided him with a copy of the motion, Anders brief, and

appellate record; and informed him of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s

obligations on the filing of a motion to withdraw supported by an Anders brief). By letter,

this Court also advised appellant of his right to file a pro se response to counsel’s Anders

brief. Appellant requested and was granted two extensions of time for filing his pro se




       2   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
response to counsel’s Anders brief, but he has not filed a response.3 The State has not

filed a brief.


        By her Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our careful review of the appellate record and counsel’s

brief, we conclude there are no plausible grounds for appellate review.


        In Anders cases, appellate courts “have the authority to reform judgments and

affirm as modified where there is non-reversible error.” Ferguson v. State, 435 S.W.3d
291, 293-94 (Tex. App.—Waco 2014, pet. dism’d) (comprehensively discussing appellate

cases that have modified judgments in Anders cases). The trial court announced from

the bench that it was granting appellant credit for jail time served. However, the judgment

does not reflect the full amount of time appellant served. The judgment recites time

credited for two periods: from May 4, 2016, to October 31, 2016, and from January 17,

2018, to March 19, 2018. However, the record reflects that appellant also served time

from July 31, 2013, when he was arrested for the underlying offense, to August 6, 2013,

when he was released on bond. Therefore, given our authority to reform the judgment,

we will reform the trial court’s judgment to reflect that appellant is credited for those



        3   Appellant’s response was due on or before December 17, 2018.

                                                    3
additional seven days served on this charge. See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993) (en banc).


        Accordingly, we grant counsel’s motion to withdraw4 and reform the judgment of

the trial court to reflect that appellant is credited with time served from July 31, 2013, to

August 6, 2013. We affirm the judgment of the trial court as so modified.




                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        4 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      4